Terminal Disclaimer
The terminal disclaimer filed on 3/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,244,702 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The provisional nonstatutory double patenting rejections (US 17/155,536, 17/155,540, 17/155,738, 17/333,019, and 17/490,008) has been withdrawn in order to permit this application to issue as a patent.  Please see MPEP cited below: 
(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

The following is an Examiner’s statement of reasons for allowance.  The prior art of record fails to fairly teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  Specifically, a number of distribution A of a plurality of bright regions and a number distribution B of a plurality of dark regions as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785